t c memo united_states tax_court lauren c jackson petitioner v commissioner of internal revenue respondent docket no 12329-o1l filed date thomas r ceraso for petitioner frank a falvo and kathleen duignan for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted as explained in detail below we shall grant respondent’s motion background on date respondent sent petitioner a notice_of_deficiency in the notice respondent determined a deficiency in petitioner’s federal_income_tax for the taxable year in the amount of dollar_figure on date petitioner received the aforementioned notice_of_deficiency however petitioner never commenced an action for redetermination in this court on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing in respect of petitioner’s outstanding liability for thereafter on date respondent received from petitioner a form request for a collection_due_process_hearing in the form the only reason given by petitioner why she disagreed with respondent’s proposed collection action was disagree with assessed balance petitioner’s request for a hearing was assigned to respondent’s appeals_office in pittsburgh pennsylvania during the course of the administrative_proceeding petitioner raised no issue other than her underlying tax_liability for the assessed deficiency the appeals officer advised petitioner of the limitation set forth in sec_6330 b on challenging her underlying liability ’ nevertheless on or about date the appeals officer advised petitioner that he would postpone issuing a notice_of_determination in order to allow her to submit a request to respondent’s examination_division for audit_reconsideration of her tax_liability however petitioner apparently failed to do so and on date the appeals_office issued its notice_of_determination sustaining respondent’s proposed collection action on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination the only issue raised in the petition is a challenge to petitioner’s underlying tax_liability as previously stated respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted respondent contends that petitioner is barred by sec_6330 b from challenging the existence or amount of her tax_liability in this collection review proceeding because she received a notice_of_deficiency petitioner filed a response objecting to respondent’s motion in her response petitioner alleges that she never had unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure at the time that the petition was filed petitioner resided in pittsburgh pa - the opportunity to dispute the tax_liability thereafter respondent’s motion was called for hearing at the court's motions session in washington d c although petitioner did not appear at the hearing she filed a written_statement pursuant to rule c in which she continues to allege that she never had the opportunity to dispute the tax_liability discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by way of a levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the person may obtain judicial review of the administrative determination see 115_tc_35 114_tc_176 - - sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate petitioner admits that on date respondent sent her a notice_of_deficiency for the taxable_year petitioner also admits that she received the notice_of_deficiency days later on date petitioner does not explain why she could not have filed a petition for redetermination with this court if she in fact disputed respondent’s deficiency determination see sec_6213 we therefore reject her allegation that she never had the opportunity to dispute the tax_liability -- - under the circumstances sec_6330 b bars petitioner from challenging the existence or the amount of her underlying tax_liability for in this collection review proceeding see goza v commissioner supra petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a justiciable issue for review we conclude that petitioner has failed to state a claim for relief and we shall therefore grant respondent’s motion to dismiss finally we mention sec_6673 that section authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 yacksyzn v commissioner tcmemo_2002_99 imposing a penalty in the amount of dollar_figure watson v commissioner tcmemo_2001_213 imposing a penalty in the amount of dollar_figure in the present case petitioner did not challenge the constitutionality of the federal_income_tax or make the type of - frivolous or groundless arguments that we commonly encounter in tax_protester cases however we fail to comprehend on what basis petitioner prosecuted this case given her admission that she actually received the date notice_of_deficiency days after it was issued one might therefore wonder whether petitioner instituted this case primarily for delay under the circumstances however we shall give petitioner the benefit of the doubt and we shall not impose a penalty on her pursuant to sec_6673 in order to give effect to the foregoing an appropriate order granting respondent's motion and decision will be entered
